Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/22/2022 has been entered.

Applicant’s Response
	In the response date 04/22/2022, the Applicant amended claims 1 and 13, added new claim 23, and argued against the rejections in the RCE Final rejection dated 12/22/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, 16-20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al (U.S Pub 2006/0162922) (“Chung”) in view of Schnatzmeyer et al (U.S Pub 2001/0040033) (“Schnatzmeyer”).
Regarding Claim 1, Chung discloses a method for injection of a liquid and a gas mixture into a well that is producing a production fluid at a first production rate (Abstract; paragraphs [0020]-[0021]), wherein the well comprises a borehole extending into the ground to a formation (paragraphs [0036], [0020], [0030]; Figures 2-3), the borehole having at least one production tubing extending through at least a portion of the borehole (two production wells #50 and #51; Page 2, paragraphs [0020] and [0022]), the method comprising:
measuring fluid properties at a surface level of the at least one production tubing and measuring fluid dynamics occurring within the at least one production tubing while the well is producing fluid at the first production rate (Page 2, paragraph [0020]; [0025]; Page 7, paragraphs [0047]-[0048]);
determining a first mixture of a liquid and gas to be injected into the well based upon the measurements (Abstract; Page 3, paragraphs [0022] and [0024]); and
injecting the first mixture of a liquid and a gas into the at least one production tubing of the well (paragraphs [0028], [0020], [0036] and [0021]).

Chung, however, fails to expressly disclose wherein the first mixture is injected at a first flow rate to cause the well to increase production of the production fluid to a second production rate that is greater than the first production rate.
Schnatzmeyer teaches the methods above wherein the first mixture is injected at a first flow rate to cause the well to increase production of the production fluid to a second production rate that is greater than the first production rate (Abstract; Page 1, paragraph [0012]; Page 2, paragraphs [0014]-[0015]; Page 4, paragraphs [0041] and [0042]) for the purpose of adjusting the rate of injection of the production fluid in order to optimize well productivity downhole (Abstract; Page 4, paragraphs [0039]-[0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Chung to include a first mixture that is injected at a first flow rate to cause the well to increase production of the production fluid, as taught by Schnatzmeyer, because doing so would help adjust the rate of injection of the production fluid in order to optimize well productivity downhole.

Regarding Claim 2, Chung discloses the method according to claim 1, wherein the liquid of the first mixture comprises liquid hydrocarbons (paragraphs [0020]-[0022]).

Regarding Claim 3, Chung discloses the method according to claim 2, wherein the hydrocarbons comprise crude oil (paragraph [0020] and [0021]).

Regarding Claim 4, Chung discloses the method according to claim 3, wherein the crude oil was produced from the well (Abstract; paragraph [0020] and [0021]).

Regarding Claim 5, Chung discloses the method according to claim 1, wherein the gas comprises methane (Abstract; paragraphs [0020]-[0022]).

Regarding Claim 6, Chung discloses the method according to claim 1, wherein the gas is present in the mixture in an amount of from 10 % by volume of the mixture to 99 % by volume of the mixture (Abstract; paragraphs [0020] and [0021]; Page 9, examples).

Regarding Claim 7, Chung discloses the method according to claim 1, further comprising, prior to the injecting the first mixture of the liquid and the gas into the well, forming the first mixture at a location proximal to the well (paragraph [0020] and [0021]).

Regarding Claim 8, Chung discloses the method according to claim 1, further comprising, prior to the injecting the first mixture of the liquid and the gas into the well, determining the first flow rate based on one or more of well geometry parameters, well productivity parameters, produced fluids properties, or surface production parameters (Page 3, paragraphs [0024]; paragraph [0030]; Figure 1b).

Regarding Claim 9, Chung discloses the method according to claim 8, wherein the well geometry parameters comprise one or more of: an internal diameter of well tubing, an external diameter of well tubing, an internal diameter of a casing string, a depth of the casing string, an inclination of the casing string, a diameter of the vertical wellbore section, a depth of the vertical section, or a depth of an injection valve; wherein the produced fluids properties comprise one or more of: a density of the well-produced fluids, an API gravity of the produced fluids, such as an API gravity of the oil or condensate, a viscosity of the well-produced fluids, a pressure of the well-produced fluids, a volume of the well-produced fluids, or a temperature of the well-produced fluids; wherein the well productivity parameters comprises one or more of: an average reservoir pressure, a flow potential for the well, production rates from the well, an average oil or condensate rate, an average water rate (barrels per day), an average gas rate, a flowing tubing pressure, a wellhead pressure, a choke setting, a well head flowing 3 4826-4464-4046 v1Application No. Unknown41541.324105USNat Filed: October 13, 2020 Preliminary Amendment Filed: October 13, 2020temperature; and wherein the surface production parameters comprise one or more of: a gas conduit pressure, a liquid conduit pressure, a liquid and gas mixture conduit pressure, an outlet pressure, a well head shut-in pressure, a well head shut-in temperature, a production line pressure, a separator pressure, a casing head shut-in temperature, a casing head shut-in pressure, the gas volume available or extractable from the gas source, or source gas pressure (Abstract; paragraphs [0020]-[0022]; Page 5, paragraphs [0030]-[0031]; Figure 1b).

Regarding Claim 10, Chung discloses the method according to claim 1, further comprising, subsequent to the injecting the first mixture of the liquid and the gas into the well, identifying one or more of well geometry parameters, well productivity parameters, produced fluids properties, or surface production parameters (Abstract; paragraphs [0020]-[0022]; Page 5, paragraph [0030]).

Regarding Claim 11, Chung discloses the method according to claim 10, further comprising, subsequent to the identifying one or more of well geometry parameters, well productivity parameters, produced fluids properties, or surface production parameters, injecting a second mixture of a liquid and a gas into the well, wherein the second mixture is different than the first mixture (Abstract; paragraphs [0020]-[0022]; Page 5, paragraph [0030]).

Regarding Claim 12, Chung discloses the method according to claim 1, wherein, prior to the injecting the first mixture of the liquid and the gas into the well, the at least one production tubing comprises a first volume of production fluid therein having a first density, and wherein, subsequent to the injecting the first mixture of the liquid and the gas into the well, the at least one production tubing comprises a second volume of production fluid therein having a second density, the second density being less than the first density (Abstract; paragraphs [0020]-[0021]; paragraph [0024]).

Regarding Claim 13, Chung discloses a method for injection of a liquid and gas mixture into a producing well, wherein the well comprises a borehole extending into the ground to a formation (paragraphs [0036], [0020], [0030]; Figures 2-3), the borehole having at least one production tubing extending through at least a portion of the borehole (two production wells #50 and #51; Page 2, paragraphs [0020] and [0022]), the method comprising:
measuring fluid properties at a surface level of the at least one production tubing and measuring fluid dynamics occurring within the at least one production tubing while the well is producing fluid at the first production rate (Page 2, paragraph [0020]; [0025]; Page 7, paragraphs [0047]-[0048]);
determining a first mixture of a liquid and gas to be injected into the well based upon the measurements (Abstract; Page 3, paragraphs [0022] and [0024]); and
injecting the first mixture of a liquid and a gas into the at least one production tubing of the well (Abstract; paragraphs [0020]-[0021]), the first volume of production fluid having a first density.

Chung, however, fails to expressly disclose wherein the first mixture is injected at a first flow rate thereby resulting in the formation of a second volume of production fluid, the second volume of production fluid having a second density that is less than the first density.
Schnatzmeyer teaches the methods above wherein the first mixture is injected at a first flow rate thereby resulting in the formation of a second volume of production fluid, the second volume of production fluid having a second density that is less than the first density (Abstract; Page 1, paragraph [0012]; Page 2, paragraphs [0014]-[0015]; Page 4, paragraphs [0041] and [0042]) for the purpose of adjusting the rate of injection of the production fluid in order to optimize well productivity downhole (Abstract; Page 4, paragraphs [0039]-[0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Chung to include a first mixture that is injected at a first flow rate to cause the well to increase production of the production fluid, as taught by Schnatzmeyer, because doing so would help adjust the rate of injection of the production fluid in order to optimize well productivity downhole.

Regarding Claim 14, Chung discloses the method according to claim 13, wherein the liquid of the first mixture comprises liquid hydrocarbons, wherein the hydrocarbons were produced from the well (paragraphs [0020]-[0022]).

Regarding Claim 16, Chung discloses the method according to claim 13, wherein the gas comprises methane (Abstract; paragraphs [0020]-[0022]).

Regarding Claim 17, Chung discloses the method according to claim 13, wherein the gas is present in the mixture in an amount of from 10 % by volume of the mixture to 99 % by volume of the mixture (Abstract; paragraphs [0020] and [0021]; Page 9, examples).

Regarding Claim 18, Chung discloses the method according to claim 13, further comprising, prior to the injecting the first mixture of the liquid and the gas into the well, determining the first flow rate based on one or more of well geometry parameters, well productivity parameters, produced fluids properties, or surface production parameters (Page 3, paragraphs [0024]; paragraph [0030]; Figure 1b).

Regarding Claim 19, Chung discloses the method according to claim 13, further comprising, prior to the injecting the first mixture of the liquid and the gas into the well, determining a relative amount of the liquid and a relative amount of the gas in the first mixture, based on one or more of well geometry parameters, well productivity parameters, produced fluids properties, or surface production parameters (Abstract; paragraphs [0020]-[0022]; Page 5, paragraph [0030]).

Regarding Claim 20, Chung discloses the method according to claim 19, wherein the well geometry parameters comprise one or more of: an internal diameter of well tubing, an external diameter of well tubing, an internal diameter of a casing string, a depth of the casing string, an inclination of the casing string, a diameter of the vertical wellbore section, a depth of the vertical section, or a depth of an injection valve; wherein the produced fluids properties comprise one or more of: a density of the well-produced fluids, an API gravity of the produced fluids, such as an API gravity of the oil or condensate, a viscosity of the well-produced fluids, a pressure of the well-produced fluids, a volume of the well-produced fluids, or a temperature of the well-produced fluids; wherein the well productivity parameters comprises one or more of: an average reservoir pressure, a flow potential for the well, production rates from the well, an average oil or condensate rate, an average water rate (barrels per day), an average gas rate, a flowing tubing pressure, a wellhead pressure, a choke setting, a well head flowing temperature; and wherein the surface production parameters comprise one or more of: a gas conduit pressure, a liquid conduit pressure, a liquid and gas mixture conduit pressure, an outlet pressure, a well head shut-in pressure, a well head shut-in temperature, a production line pressure, a separator pressure, a casing head shut-in temperature, a casing 6 4826-4464-4046 v1Application No. Unknown41541.324105USNat Filed: October 13, 2020 Preliminary Amendment Filed: October 13, 2020 head shut-in pressure, the gas volume available or extractable from the gas source, or source gas pressure (Abstract; paragraphs [0020]-[0022]; Page 5, paragraphs [0030]-[0031]; Figure 1b).

	Regarding Claim 23, Chung discloses a method for injection of a liquid and a gas mixture into a well that is producing a production fluid at a first production rate, wherein the well comprises a borehole extending into the ground to a formation, the borehole having at least one production tubing extending through at least a portion of the borehole (Abstract; Page 2, paragraph [0020]; [0025]), the method comprising:
taking first measurements of fluid properties at a surface level of the at least on production tubing and fluid dynamics occurring within the at least one production tubing while the well is producing the production fluid (Page 2, paragraph [0020]; [0025]; Page 7, paragraphs [0047]-[0048]);
determining a first mixture of a liquid and gas to be injected into the well based upon the first measurements (Abstract; Page 3, paragraphs [0022] and [0024]);
injecting the first mixture of a liquid and a gas into the at least one production tubing of the well; after injecting the first mixture of a liquid and a gas, taking second measurements of fluid properties at a surface level of the at least on production Page 7 of 13Application No. 17/047,31241541.349556 Response Filed 04/22/2022 Reply to Office Action of: 12/22/2021tubing and fluid dynamics occurring within the at least one production tubing while the well is producing the production fluid (paragraphs [0028], [0020], [0036] and [0021]).
determining a second mixture of liquid and gas to be injected into the well based upon the second measurements (Abstract; Page 3, paragraphs [0022] and [0024]); and
injecting the second mixture of a liquid and a gas into the at least one production tubing of the well (paragraphs [0028], [0020], [0036] and [0021]).

Chung, however, fails to expressly disclose wherein the first mixture is injected at a first flow rate to cause the well to increase production of the production fluid to a second production rate.
Schnatzmeyer teaches the methods above wherein the first mixture is injected at a first flow rate to cause the well to increase production of the production fluid to a second production rate (Abstract; Page 1, paragraph [0012]; Page 2, paragraphs [0014]-[0015]; Page 4, paragraphs [0041] and [0042]) for the purpose of adjusting the rate of injection of the production fluid in order to optimize well productivity downhole (Abstract; Page 4, paragraphs [0039]-[0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Chung to include a first mixture that is injected at a first flow rate, as taught by Schnatzmeyer, because doing so would cause the well to increase production of the production fluid, as taught by Schnatzmeyer, because doing so would help adjust the rate of injection of the production fluid in order to optimize well productivity downhole.

Response to Arguments
Applicant’s arguments filed 04/22/2022 have been fully considered but are not persuasive.
	The applicant argues wherein the combination of references Chung and Schnatzmeyer fail to disclose and/or teach “measuring fluid properties at a surface level of the at least one production tubing and measuring fluid dynamics occurring within the at least one production tubing while the well is producing fluid at the first production rate,” as instantly recited by applicant for Independent claims 1 and 13.
	The examiner respectfully disagrees.
	In response to the applicant’s arguments and after further consideration of the prior art references, reference Chung discloses methods for injection of a liquid and a gas mixture into a well that is producing a production fluid at a first production rate (Abstract; paragraphs [0020]-[0021]), wherein the well comprises a borehole extending into the ground to a formation (paragraphs [0036], [0020], [0030]; Figures 2-3), the borehole having at least one production tubing extending through at least a portion of the borehole (two production wells #50 and #51; Page 2, paragraphs [0020] and [0022]).  Chung further discloses measuring fluid properties at a surface level of the at least one production tubing and measuring fluid dynamics occurring within the at least one production tubing while the well is producing fluid at the first production rate (Page 2, paragraph [0020]; [0025]; Page 7, paragraphs [0047]-[0048]), and further mentions determining a first mixture of a liquid and gas to be injected into the well based upon fluid properties at a surface level of the at least one production tubing and based upon fluid dynamics occurring within the at least one production tubing (Abstract; Page 3, paragraphs [0022] and [0024]) and injecting the first mixture of a liquid and a gas into the well while the well is producing the production fluid at the first production rate (paragraphs [0028], [0020], [0036] and [0021]).
The examiner acknowledges wherein primary reference Chung fails to expressly disclose wherein the first mixture is injected at a first flow rate to cause the well to increase production of the production fluid to a second production rate that is greater than the first production rate.  The examiner relies on secondary reference Schnatzmeyer to teach the methods above wherein the first mixture is injected at a first flow rate to cause the well to increase production of the production fluid to a second production rate that is greater than the first production rate (Abstract; Page 1, paragraph [0012]; Page 2, paragraphs [0014]-[0015]; Page 4, paragraphs [0041] and [0042]) for the purpose of adjusting the rate of injection of the production fluid in order to optimize well productivity downhole (Abstract; Page 4, paragraphs [0039]-[0040]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Chung to include a first mixture that is injected at a first flow rate to cause the well to increase production of the production fluid, as taught by Schnatzmeyer, because doing so would help adjust the rate of injection of the production fluid in order to optimize well productivity downhole.
As a result, in light of all the arguments presented above, the rejection stands as previously set forth.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Boone (U.S Pub 2013/0153218) – discloses methods of providing lift mechanisms for hydrocarbons from reservoirs.  The methods include injecting a heat carrier fluid comprising steam, hot water, or both into a first well and injecting an organic compound into a second well (Abstract; Page 2, paragraphs [0016]-[0018]).
	Kippie (U.S Pub 2008/0257556) – discloses a hydrocarbon drilling fluid system comprising a hydrocarbon fluid and a foam composition, wherein the foam composition comprises a polymer, gelling agent and a cross-linking agent that are used for gas-lifting operations downhole (Abstract; Page 3, paragraphs [0029]-[0030]).
	Quinlan (U.S Patent 8,371,390) – discloses a dual packer for partially defining a production zone in a wellbore, wherein a first piping extends from a down-hole side of the first through bore and includes a perforated sub and a second piping extending from a down-hole side of the second through bore (Abstract; Col 2, lines 34-60).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH K VARMA whose telephone number is (571)272-9565. The examiner can normally be reached Monday-Friday 9:30-5:30pm, Telework Mondays and Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASHISH K VARMA/Examiner, Art Unit 3674                                                                                                                                                                                                        


/ZAKIYA W BATES/Primary Examiner, Art Unit 3674